Case 1:17-cv-00872-JPB Document 101-1 Filed 11/26/19 Page 1 of 3




           EXHIBIT A




                             - 14 -
       Case 1:17-cv-00872-JPB Document 101-1 Filed 11/26/19 Page 2 of 3




                            TOTAL ATTORNEY’S FEES


Attorney                   Hourly Rate              Hours Billed         Total Fees

Glunt, James               $ 539.39                 52.9                 $ 28,526.60
Ryan, Catherine            $ 510.00                 2.1                  $ 1,071.00
Bouriat, Christopher       $ 464.00                 20.6                 $ 9,558.40
Cohen, David               $ 780.00                 1.3                  $ 1,014.00
Lust, Karen                $ 552.00                 11.3                 $ 6,237.60
Dimond, Emily              $ 405.00                 1.0                  $ 405.00
Cadagin, Edward            $ 400.00                 3.3                  $ 1,320.00

                 TOTAL                              92.5                 $ 48,132.60

                           Description of Attorneys’ Fees

Hours      Description                                     Total           Timekeepers
                                                           Charge          & Hours
8.8         Reviewed forensic ESI report                  $ 4,569.00      Glunt, J. (6.3)
             showing spoliation of evidence.                               Ryan, C. (0.7)
                                                                           Bouriat, C.
            Conferred with Vestige, plaintiff’s                           (1.8)
             ESI expert regarding report
             findings.
            Reviewed plaintiff’s expert ESI
             report submitted with Opposition to
             Motion for Sanctions.

26.4        Researched case law on ESI                    $ 14,619.40     Glunt, J. (13.9)
             spoliation and discovery sanctions                            Bouriat, C.
             for perjury/spoliation.                                       (10.2)
                                                                           Ryan, C. (1.3)
            Reviewed research among defense                               Dimond, E. (1)
             counsel to strategize on Motion for
             Sanctions.
            Drafted Defendant’s Motion for
             Sanctions.
            Drafted Brief in Support of Motion
             for Sanctions.



                                           - 15 -
       Case 1:17-cv-00872-JPB Document 101-1 Filed 11/26/19 Page 3 of 3



15.2       Drafted letters to Plaintiff’s counsel     $ 7,564.00    Glunt, J. (7.1)
            regarding spoliation and sanctions                       Bouriat, C.
            and requesting dismissal of claim.                       (8.1)
           Corresponded with Plaintiff’s
            counsel regarding spoliation issue
            and Motion for Sanctions.
15.1       Reviewed case law on ESI                   $ 6,769.00    Glunt, J. (14.5)
            spoliation sanctions for use in                          Bouriat, C.
            Reply Brief.                                             (0.5)
                                                                     Ryan, C. (0.1)
           Reviewed Plaintiff’s Opposition to
            Motion for Sanctions.
           Drafted Reply to Plaintiff’s
            Opposition to Motion for Sanctions.
20.8       Reviewed Magistrate’s report and           $ 11,819.00   Glunt, J. (8.2)
            recommendation denying Motion                            Lust, K. (11.3)
            for Sanctions.                                           Cohen, D. (1.3)
           Drafted Opposition to Magistrate’s
            Report and Recommendation
            Denying Motion for Sanctions.
2.9        Client communication and updates           $ 1,472.20    Glunt, J. (1.7)
            regarding ESI spoliation and                             Bouriat, C.
            Motion for Sanctions.                                    (1.2)
3.3        Reviewed filings for local law             $ 1,320       Cadagin, E.
            compliance.                                              (3.3)
92.5      TOTALS                                       $ 48,132.60




                                              - 16 -
